Citation Nr: 9906116	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-27 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.
 
 This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for a chronic, acquired 
psychiatric disorder and for an increased evaluation for 
tinea pedis with onychomycosis.  The veteran appealed both 
decisions, and in May 1996, the Board denied his claim for an 
increased evaluation for tinea pedis with onychomycosis, and 
remanded the claim for an acquired psychiatric disorder.


REMAND

In May 1996, the Board remanded this claim for the RO to 
attempt to obtain records of treatment, and for a psychiatric 
examination.  The Board indicated that, given the veteran's 
psychiatric symptomatology in service and the varying post-
service psychiatric diagnoses, is was unclear what 
psychiatric illness, if any, was present in service or 
whether it was acute or chronic, acquired or developmental.  
The Board also stated that it was unclear whether the veteran 
currently had an acquired psychiatric disorder, and, if so, 
whether that disorder was related to any acquired disorder he 
may have had in service.  Therefore, the Board determined 
that another psychiatric evaluation was required.  In its 
instructions, the Board requested the examiner to review the 
claims file prior to the examination, and to provide an 
opinion as to the nature and correct diagnosis of any 
psychiatric illness present in service, whether any such 
illness in service was acute or chronic, and whether any such 
illness in service was etiologically related to the veteran's 
current psychiatric disorder(s).
 
In response to the Board's remand, the veteran was afforded a 
VA mental disorders examination in October 1996.  A review of 
that report shows that the examiner indicated that the 
veteran had been suffering from "chronic, long depression 
for over 20 years."  The Axis I diagnosis was dysthymic 
disorder, moderate to severe.  The Axis II diagnosis was 
passive/dependent personality.

In an addendum to the aforementioned examination report, 
dated in December 1996, Dr. Cho stated that he believed that 
the veteran's depression started when he was on active duty, 
and that his depression has persisted to the present.

In September 1998, the RO affirmed its previous denial, 
noting, in part, that the veteran was treated for depression 
and trouble sleeping for a short time during his service in 
1971, about the time that his mother died, that his 
psychiatric condition was clinically evaluated as normal at 
the time of his separation from service, and that there was 
no record of treatment for psychiatric symptoms until 1986. 

The United States Court of Veterans Appeals (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  In this case, 
unfortunately, it does not appear that the Board's 
instructions in its May 1996 remand were fully carried out.  

The Board initially points out that the veteran has argued 
that records from former employers are probative of his 
claim.  Subsequent to the December 1996 addendum, records 
were received from the United States Postal Service, the 
Defense Construction Supply Center, the United States Civil 
Service Commission.  VA outpatient reports dated between 1996 
and 1998, and a VA hospital report dated in 1997 were also 
received.  Accordingly, the Board finds that new evidence has 
been obtained which may well contribute a more complete 
picture of the circumstances surrounding the origin of the 
veteran's depression.  It is the Board's judgment that, given 
this new evidence, an examination is required in which the 
doctor reviews all records and addresses the question of the 
etiology of any current acquired psychiatric disorder(s).  
See 38 C.F.R. § 4.2 (1998); Green v. Derwinski, 1 Vet. App. 
121 (1991).

Furthermore, it is not clear from a close reading of the 
October 1996 VA examination report, and the accompanying 
December 1996 addendum, whether the veteran's claims files 
were reviewed by the examiner as required in the Board's 
remand.  The Board further notes that the examiner did not 
provide a rationale for his conclusion, as requested in the 
Board's remand.

Based on the foregoing, the Board finds that new, relevant 
evidence has been submitted since the most recent VA 
examination report and its accompanying addendum, and that 
the October 1996 VA examination report, and the accompanying 
December 1996 addendum, did not conform to all of the 
directions set forth in the Board's May 1996 remand.  
Therefore, further development is required.  Green, Stegall, 
supra.

Therefore, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination, by two 
psychiatrists, if possible.  The 
examiner(s) are requested to provide an 
opinion as to: 
1) whether any psychiatric disorder was 
present prior to service, and, if so, 
whether such disorder was aggravated by 
the veteran's service; 2) if the veteran 
did not have a psychiatric disorder prior 
to service, whether any acquired 
psychiatric illness was present in 
service, and, if so, whether such 
inservice acquired psychiatric disorder 
was acute or chronic; and 3) whether any 
such inservice acquired psychiatric 
disorder is etiologically related to the 
veteran's current acquired psychiatric 
disorder(s).  In this regard, the 
examiners are to bear in mind that if the 
veteran is found to have a personality 
disorder, such a disorder is not 
considered a compensable disability as a 
matter of law.  38 C.F.R. §§ 3.303(c), 
4.9 (1998).  All indicated studies are to 
be conducted.  The claims files must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination, and the examiner(s) should 
indicate that the claims files have been 
reviewed.  If the examiner(s) are unable 
to provide any part of any requested 
opinion, that fact should be noted in the 
examination report, together with a 
detailed rationale explaining why the 
opinion cannot be provided.  All opinions 
should be accompanied by a complete 
rationale.
 
2.  The RO should review the examination 
report(s) prior to issuing its decision, 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  The RO is 
then to adjudicate the veteran's claim 
for entitlement to service connection for 
an acquired psychiatric disorder.     
 
Thereafter, if any benefit sought on appeal remains denied, 
the veteran and representative should be furnished a 
Supplemental Statement of the Case and given the opportunity 
to respond thereto.  The case should then be returned to the 
Board of Veterans' Appeals for further appellate 
consideration, if otherwise in order.
 
By this remand, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of the veteran's 
appeal.  No action is required of the veteran until he is 
further notified.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



- 3 -


